                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

WENGUI GUO, also known as Miles Kwok,           §
    Plaintiff,                                  §
                                                §
vs.                                             §   CIVIL ACTION NO. 3:18-02982-MGL
                                                §
YUDAN LIN,                                      §
    Defendant.                                  §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
      GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO
                 REMAND AND REQUEST FOR COSTS AND EXPENSES,
        AND DISMISSING AS MOOT THE REMAINING PENDING MOTIONS
       Plaintiff Wengui Guo (Guo) filed this case alleging defamation and related claims in the

Lexington County, South Carolina Court of Common Pleas. ECF Nos. 1 at 1, 16-1 at 2.

Defendant Yudan Lin (Lin) removed the case to this Court. ECF No. 1. The matter is before the

Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge suggesting Guo’s motion to remand and request for costs and expenses be granted in part

and denied in part, and all other pending motions in this case be terminated as moot. The

Magistrate Judge suggested Guo’s motion be granted as to the motion to remand and denied as to

Guo’s request for costs and expenses. The Report was made in accordance with 28 U.S.C. § 636

and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de
novo determination of those portions of the Report to which specific objection is made, and the

Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate

Judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 11, 2019, ECF No. 39, but both Guo

and Lin failed to any objections to the Report. “[I]n the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must ‘only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.’” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72

advisory committee's note). Moreover, a failure to object waives appellate review.         Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Guo’s motion to remand and request for costs and expenses is

GRANTED IN PART AND DENIED IN PART.                          Guo’s motion is GRANTED as to

remanding the case, and the case is REMANDED to the Lexington County, South Carolina

Court of Common Pleas. Guo’s motion is DENIED as to his request for costs and expenses.

Because it will remand this case, the Court DISMISSES AS MOOT the remaining motions

currently pending before the Court in this case.




                                                   2
       IT IS SO ORDERED.

       Signed this 30th day of January, 2019, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                        *****
                             NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from

the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
